Case: 21-10171    Document: 00516361295         Page: 1   Date Filed: 06/17/2022




           United States Court of Appeals
                for the Fifth Circuit                        United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                June 17, 2022
                                 No. 21-10171                   Lyle W. Cayce
                                                                     Clerk

   Gwendolyn Carswell, individually and as dependent administrator of
   and on behalf of The Estate of Gary Valdez Lynch III and
   Gary Valdez Lynch III’s Heirs at Law,

                                                          Plaintiff—Appellee,

                                    versus

   George A. Camp; Jana R. Campbell; Helen M. Landers;
   Kenneth R. Marriott; Kolbee A. Perdue; Teri J.
   Robinson; Vi N. Wells; Scotty D. York,

                                                     Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                                3:20-cv-2935


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The question presented is whether a district court can deny a motion
   to dismiss based on qualified immunity through a boilerplate scheduling
   order. We hold no.
Case: 21-10171      Document: 00516361295           Page: 2   Date Filed: 06/17/2022




                                     No. 21-10171


                                            I.
          Gary Lynch was arrested on an outstanding warrant and booked into
   the Hunt County, Texas jail on February 12, 2019. Seven days later, because
   of a gas leak, the jail staff evacuated all prisoners from the facility and
   temporarily housed them elsewhere. Jail staff held Lynch in the Tarrant
   County jail while repairs occurred and returned him to the Hunt County
   facility on the evening of February 22. The next morning, Lynch was
   discovered dead in his cell. Following an autopsy, a doctor concluded Lynch
   died from aortic valve endocarditis with myocardial abscess.
          Plaintiff-Appellee Gwendolyn Carswell is Lynch’s mother. She sued
   Hunt County and numerous county employees under 42 U.S.C. § 1983 and
   Monell v. Department of Social Services of the City of New York, 436 U.S. 658
   (1978). She alleged the individual defendants knew Lynch was suffering from
   a heart condition but failed to treat him. The individual defendants moved to
   dismiss under Federal Rule of Civil Procedure 12(b)(6), asserting qualified
   immunity. On January 25, 2021, the district court denied that motion and
   entered its “standard QI scheduling order.” That order is the subject of this
   appeal. It provided, in relevant part:
          Any pending motions to dismiss on the basis of qualified
          immunity are denied without prejudice. See Shultea v. Wood,
          47 F.3d 1427, 1431–34 (5th Cir. 1995) (en banc) (qualified
          immunity must be raised by filing answer). Any defendant
          desiring to assert qualified immunity who has not already done
          so by way of answer must file an answer asserting qualified
          immunity within 14 days of the date of this Order. Except as set
          forth below, all party discovery is stayed as to any defendant
          who asserts qualified immunity. Discovery is not stayed as to a
          defendant asserting qualified immunity as to that person’s
          capacity as a witness to the extent that there is any other
          defendant not asserting qualified immunity.




                                            2
Case: 21-10171      Document: 00516361295            Page: 3     Date Filed: 06/17/2022




                                      No. 21-10171


   The individual defendants complied with the order and filed answers and
   affirmative defenses. But they also noticed an immediate appeal of the
   scheduling order. Carswell moved to dismiss the appeal for lack of
   jurisdiction, arguing the scheduling order was not an appealable collateral
   order because the district court had not ruled on qualified immunity. We
   carried that motion with the case.
          In the meantime, back in district court, the individual defendants
   moved to stay all discovery and all proceedings. They argued that “[a]ll
   discovery in this matter should be stayed against all Defendants, including
   Hunt County, and all proceedings in this case should be stayed, pending
   resolution of the Individual Defendants’ assertions of qualified immunity.”
          The district court denied defendants’ motion. In its October 8 order,
   the court “address[ed] the motion at greater length than it customarily would
   devote to what is essentially a motion to stay.” In so doing, it explained how
   (in its view) the January 25 scheduling order “attempts to follow the
   choreography of the Fifth Circuit’s QI dance.” Specifically:
          [The scheduling order] requires any defendant wanting to
          assert QI to do so by answer, rather than by motion to
          dismiss; . . . it requires the plaintiff to file a rule 7 reply to any
          assertion of qualified immunity. If defendants believe QI can be
          resolved based on the pleadings, there is a deadline for filing a
          motion for summary judgment on that basis; if the plaintiff
          believes discovery is necessary to resolve the QI defense, he or
          she may raise that issue by way of a Rule 56(d) motion for
          discovery in response to the defendant’s motion for summary
          judgment. Significantly, unless the Court allows narrowly
          tailored discovery on QI, party discovery as to the QI
          defendants is stayed.
   On October 13, in district court, Carswell filed an “advisory to the court
   concerning depositions” indicating that, on the Monell claim, she wished to




                                            3
Case: 21-10171      Document: 00516361295           Page: 4    Date Filed: 06/17/2022




                                     No. 21-10171


   depose all eight of the individual defendants asserting qualified immunity.
   She reminded the court that she had previously served all eight with
   deposition notices. She explained she wished “to notice these depositions
   again and proceed consistent with the Court’s October 8, 2021, Order.”
   Appellants moved in this court to stay discovery pending appeal. We granted
   the stay and subsequently heard oral argument.
                                          II.
          “Jurisdiction is always first.” Arulnanthy v. Garland, 17 F.4th 586, 592
   (5th Cir. 2021) (quotation omitted). Under the collateral order doctrine, we
   have jurisdiction to review orders denying qualified immunity. See Backe v.
   LeBlanc, 691 F.3d 645, 647–49 (5th Cir. 2012); Mitchell v. Forsyth, 472 U.S.
   511, 526–27 (1985). Likewise for district court orders “declin[ing] or
   refus[ing] to rule on a motion to dismiss based on a government officer’s
   defense of qualified immunity.” Zapata v. Melson, 750 F.3d 481, 484 (5th Cir.
   2014). Such orders are “tantamount to . . . order[s] denying the defendants
   qualified immunity.” Ibid.
          The collateral order doctrine permits immediate appeals of these
   orders because a defendant’s entitlement to qualified immunity must be
   determined “at the earliest possible stage of the litigation.” Ramirez v.
   Guadarrama, 3 F.4th 129, 133 (5th Cir. 2021) (per curiam). That’s because
   qualified immunity is more than “a mere defense to liability.” Pearson v.
   Callahan, 555 U.S. 223, 237 (2009) (quotation omitted). It’s also “an
   immunity from suit.” Ibid. (quotation omitted). And one of the most
   important benefits of the qualified immunity defense is “protection from
   pretrial discovery, which is costly, time-consuming, and intrusive.” Backe,
   691 F.3d at 648; see also Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986)
   (per curiam) (a “refusal to rule on a claim of immunity” deprives a defendant




                                          4
Case: 21-10171      Document: 00516361295           Page: 5    Date Filed: 06/17/2022




                                     No. 21-10171


   of his “entitlement under immunity doctrine to be free from suit and the
   burden of avoidable pretrial matters”).
          We have jurisdiction over the scheduling order here because the
   district court refused to rule on qualified immunity “at the earliest possible
   stage of the litigation.” Ramirez, 3 F.4th at 133. Defendants asserted qualified
   immunity in their motion to dismiss. That motion was the earliest possible
   opportunity for the district court to resolve the immunity question. It
   declined to do so. Instead, it required defendants to assert their qualified
   immunity defense by way of answer. And it postponed ruling on the
   immunity issue until summary judgment. That “effectively . . . denied
   [defendants] the benefits of the qualified immunity defense” and “vest[ed]
   this court with the requisite jurisdiction to review the discovery order.”
   Wicks v. Miss. State Emp. Servs., 41 F.3d 991, 994 (5th Cir. 1995).
                                         III.
          We review the scheduling order for abuse of discretion. Backe, 691
   F.3d at 649. We hold the district court abused its discretion by deferring its
   ruling on qualified immunity and subjecting the immunity-asserting
   defendants to discovery in the meantime. See ibid. Where public officials
   assert qualified immunity in a motion to dismiss, a district court must rule on
   the immunity question at that stage. It cannot defer that question until
   summary judgment. Nor can it permit discovery against the immunity-
   asserting defendants before it rules on their defense. See id. at 648 (It is
   “precisely the point of qualified immunity . . . to protect public officials from
   expensive, intrusive discovery until and unless the requisite showing
   overcoming immunity is made.” (second emphasis added)).
          It’s true that, a long time ago, we authorized discovery in violation of
   these rules. For example, we once authorized a “narrow exception to the
   general rule that qualified immunity should be decided as early in the




                                           5
Case: 21-10171      Document: 00516361295           Page: 6   Date Filed: 06/17/2022




                                     No. 21-10171


   litigation as possible.” Randle v. Lockwood, 666 F. App’x 333, 336 n.6 (5th Cir.
   2016) (per curiam); see also Lion Boulos v. Wilson, 834 F.2d 504, 508–09 (5th
   Cir. 1987) (first articulating this exception). We described that “narrow
   exception” as “a careful procedure,” which permitted a district court to
   “defer its qualified immunity ruling if further factual development is
   necessary to ascertain the availability of that defense.” Zapata, 750 F.3d at
   485 (quoting Backe, 691 F.3d at 648). We required the district court to first
   find that the plaintiff has pleaded “facts which, if true, would overcome the
   defense of qualified immunity.” Ibid. (quotation omitted). If it still found
   itself “unable to rule on the immunity defense without further clarification
   of the facts,” ibid. (quotation omitted), then we allowed the district court to
   order discovery “narrowly tailored to uncover only those facts needed to rule
   on the immunity claim,” Wicks, 41 F.3d at 994 (quoting Lion Boulos, 834 F.2d
   at 507–08).
          Call it “careful,” or call it “narrow”; either way, today we call Lion
   Boulos and its progeny overruled. The Supreme Court has now made clear
   that a plaintiff asserting constitutional claims against an officer must survive
   the motion to dismiss (and the qualified immunity defense) without any
   discovery. Our prior decisions to the contrary are overruled. See In re
   Bonvillian Marine Serv., Inc., 19 F.4th 787, 792 (5th Cir. 2021) (We must
   declare circuit precedent overruled where “a former panel’s decision has
   fallen unequivocally out of step with some intervening change in the law.”).
          Consider, for example, Ashcroft v. Iqbal, 556 U.S. 662 (2009). There
   the district court gave the plaintiff discovery before ruling on the officials’
   motion to dismiss for qualified immunity. See id. at 670. The plaintiff tried to
   defend that discovery on the ground that “the Court of Appeals ha[d]
   instructed the district court to cabin discovery in such a way as to preserve
   petitioners’ defense of qualified immunity as much as possible in anticipation
   of a summary judgment motion.” Id. at 684 (quotation omitted). The



                                          6
Case: 21-10171      Document: 00516361295          Page: 7   Date Filed: 06/17/2022




                                    No. 21-10171


   Supreme Court had none of it. Instead, it reaffirmed its prior holding “that
   the question presented by a motion to dismiss a complaint for insufficient
   pleadings does not turn on the controls placed upon the discovery process.”
   Id. at 684–85 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559 (2007)).
   And the Court made a point of emphasizing that its “rejection of the careful-
   case-management approach is especially important in suits where
   Government-official defendants are entitled to assert the defense of qualified
   immunity.” Id. at 685. It concluded the respondent was “not entitled to
   discovery, cabined or otherwise.” Id. at 686.
          Thus, Iqbal squarely repudiated our “careful procedure” for allowing
   tailored discovery before a district court rules on an official’s motion to
   dismiss. When defendants assert qualified immunity in a motion to dismiss,
   the district court may not defer ruling on that assertion. It may not permit
   discovery—“cabined        or    otherwise”—against        immunity-asserting
   defendants before it has determined plaintiffs have pleaded facts sufficient to
   overcome the defense. Ibid. The rule is that “a defendant’s entitlement to
   qualified immunity should be determined at the earliest possible stage of the
   litigation”—full stop. Ramirez, 3 F.4th at 133 (citing Mitchell, 472 U.S. at
   526–27). Although our court previously carved out a “narrow exception” to
   this rule, Randle, 666 F. App’x at 336 n.6, we now make clear the rule admits
   of no exceptions.
          It does not matter that, after Twombly and Iqbal, we sometimes recited
   our “careful procedure” for premature discovery. See, e.g., Hinojosa v.
   Livingston, 807 F.3d 657, 670–74 (5th Cir. 2015) (approving, as “compli[ant]
   with our precedent,” order deferring ruling on motion to dismiss asserting
   qualified immunity and permitting “appropriately tailored” discovery);
   Zapata, 750 F.3d at 485 (vacating discovery order because it “did not follow
   the careful procedure set forth in Backe, Wicks, Helton, and Lion Boulos”);
   Backe, 691 F.3d at 649 (similar). None of those cases considered whether and



                                          7
Case: 21-10171      Document: 00516361295            Page: 8    Date Filed: 06/17/2022




                                      No. 21-10171


   to what extent our “careful procedure” could be squared with Twombly and
   Iqbal, and therefore, none of those cases bind us under the rule of orderliness.
   See Gahagan v. U.S. Citizenship & Immigr. Servs., 911 F.3d 298, 302 (5th Cir.
   2018) (“An opinion restating a prior panel’s ruling does not sub silentio hold
   that the prior ruling survived an uncited Supreme Court decision.”). Today,
   we consider that previously unresolved question and hold that Lion Boulos
   and its progeny have been overruled.
                                          IV.
          Carswell offers three additional points in defense of the scheduling
   order. Each is unavailing.
                                          A.
          Carswell first argues the district court did not refuse to rule on
   qualified immunity. The district court, for its part, admitted that it
   “require[d] any defendant wanting to assert QI to do so by answer, rather
   than by motion to dismiss.” But Carswell says this was “the opposite of a
   refusal or failure to rule” because the “district court clearly indicated it
   would timely address Individual Defendants’ qualified immunity defense.”
          All this gives short shrift to the requirement that qualified immunity
   must be adjudicated at the earliest possible opportunity. See Ramirez, 3 F.4th
   at 133. “Unless the plaintiff’s allegations state a claim of violation of clearly
   established law, a defendant pleading qualified immunity is entitled to
   dismissal before the commencement of discovery.” Mitchell, 472 U.S. at 526
   (emphasis added). The Supreme Court has repeatedly made clear that “the
   driving force” behind qualified immunity is “a desire to ensure that
   insubstantial claims against government officials will be resolved prior to
   discovery,” and it has “stressed the importance of resolving immunity
   questions at the earliest possible stage in litigation.” Pearson, 555 U.S. at 231–
   32 (emphasis added).




                                           8
Case: 21-10171      Document: 00516361295           Page: 9    Date Filed: 06/17/2022




                                     No. 21-10171


          The district court declined to rule on qualified immunity at the
   motion-to-dismiss stage. It deferred answering that question until the
   summary-judgment stage. That is, ipso facto, a refusal to rule at the earliest
   possible stage in litigation. It does not matter that the court promised to rule
   promptly once it arrived at the next stage of litigation.
                                          B.
          Carswell next defends the scheduling order because it stayed
   discovery as to qualified immunity. Specifically, the court stayed “all party
   discovery . . . as to any defendant who asserts qualified immunity,” but not
   “as to a defendant asserting qualified immunity as to that person’s capacity
   as a witness to the extent that there is any other defendant not asserting
   qualified immunity.” So the district court would have allowed Carswell to
   proceed with discovery on her Monell claim, including by noticing
   depositions for all eight of the individual defendants asserting qualified
   immunity.
          Iqbal squarely forecloses that, too. Responding to concerns about the
   burdens litigation imposes on public officials, the Court explained:
          It is no answer to these concerns to say that discovery for
          petitioners can be deferred while pretrial proceedings continue
          for other defendants. It is quite likely that, when discovery as
          to the other parties proceeds, it would prove necessary for
          petitioners and their counsel to participate in the process to
          ensure the case does not develop in a misleading or slanted way
          that causes prejudice to their position. Even if petitioners are
          not yet themselves subject to discovery orders, then, they
          would not be free from the burdens of discovery.
   Iqbal, 556 U.S. at 685–86. In other words, the Court ruled out even
   “minimally intrusive discovery” against official defendants before a ruling




                                           9
Case: 21-10171     Document: 00516361295               Page: 10   Date Filed: 06/17/2022




                                        No. 21-10171


   that plaintiff had met his burden to overcome the qualified immunity defense
   at the pleading stage. Id. at 686.
          Carswell responds that “Monell discovery presents no undue burden
   to the Individual Defendants because they would be required to participate
   as witnesses in discovery even if they had not been named as defendants.”
   Red Br. at 30. We disagree for three reasons.
          First, there are significant differences between naming an individual
   defendant and then deposing him in two capacities (one personal and the
   other Monell/official) and not suing the individual and deposing him only in
   his Monell/official capacity. The former puts the individual’s own money on
   the line. And the dual-capacity defendant must be particularly careful in a
   deposition about how his answers can be used against him in not one but two
   ways. So the stakes differ substantially. Carswell cannot elide these
   differences by saying the defendant would have to testify either way.
          Second, it’s no answer to say the defendant can be deposed twice—
   once on Monell issues (before the district court adjudicates the immunity
   defense) and once on personal-capacity issues (afterwards). It only
   exacerbates the burdens of litigation to make a defendant sit for two
   depositions instead of one. And it turns qualified immunity on its head by
   doubling the “heavy costs” of litigation. Iqbal, 556 U.S. at 685.
          Third, Carswell conceded at oral argument that bifurcation of
   discovery would radically complicate the case. Carswell suggested that a
   special master could be appointed to police the Monell/official-capacity
   depositions so that no party could cross the line into personal-capacity
   questions before the district court adjudicated the immunity defense. But the
   very fact that Carswell can foresee the need for a special master proves that
   bifurcated discovery imposes unreasonable burdens on the defendants.




                                            10
Case: 21-10171     Document: 00516361295            Page: 11   Date Filed: 06/17/2022




                                     No. 21-10171


                                          C.
          Carswell also argues the scheduling order must pose no problem
   because it is “obviously a form order” the district court uses frequently in
   cases like this one. The district court likewise noted that defendants’ motion
   to stay discovery presented “a frontal attack on [its] standard qualified
   immunity (‘QI’) scheduling order.” And Carswell points us to similar
   district court orders permitting Monell discovery against individual
   defendants whose assertions of qualified immunity remained pending in
   motions to dismiss. See, e.g., Saenz v. City of El Paso, No. 14-cv-244, 2015 WL
   4590309, at *2 (W.D. Tex. Jan. 26, 2015) (declining to stay discovery despite
   “acknowledg[ing] the force” of defendant’s arguments based on Iqbal ).
          This merely confirms the dissonance between our pre-Iqbal cases and
   Iqbal itself. That the scheduling order here is “standard” in qualified
   immunity cases tells us nothing about whether it correctly understands the
   governing law. Today we clarify the governing law. And we trust that will
   harmonize our circuit’s discovery practices with the Supreme Court’s
   instructions.
                                          V.
          Finally, Carswell argues that any error in the district court’s
   scheduling order is harmless because she has clearly stated plausible claims
   sufficient to defeat the individual defendants’ assertion of qualified immunity
   in their motion to dismiss. But all agree the district court has not yet ruled on
   that question. We decline to do so in the first instance. Cf. Cutter v.
   Wilkinson, 544 U.S. 709, 718 n.7 (2005) (“[W]e are a court of review, not of
   first view.”); see also, e.g., Arnold v. Williams, 979 F.3d 262, 269 (5th Cir.
   2020) (remanding for the district court to consider qualified immunity in the
   first instance “[b]ecause as a general rule, we do not consider an issue not
   passed upon below” (quotation omitted)).




                                          11
Case: 21-10171    Document: 00516361295             Page: 12   Date Filed: 06/17/2022




                                     No. 21-10171


                                 *        *         *
         Carswell’s motion to dismiss for lack of jurisdiction is DENIED. We
   VACATE the district court’s scheduling order and REMAND for further
   proceedings consistent with this opinion.




                                         12